Citation Nr: 1107596	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-27 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a cardiac disability with 
associated complications including pulmonary hypertension, liver 
disorder, and kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from September 1984 to 
June 1988.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

The Veteran's cardiac disorder is not related to active service; 
and complications related to the cardiac disorder, to include 
pulmonary hypertension, liver disorder, and kidney disorder, are 
not related to active service or to service-connected disability.


CONCLUSION OF LAW

A cardiac disability was not incurred in or aggravated by active 
service; and complications related to the cardiac disorder, to 
include pulmonary hypertension, liver disorder, and kidney 
disorder, were not incurred in or aggravated by service and are 
not causally related to service-connected disability.  38 
U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  A letter dated in May 2006 and resent in December 
2006 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, 
Dingess, 19 Vet. App. at 473.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining evidence, as 
well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA medical treatment 
records have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO also obtained nearly all of 
the identified private medical records.  In April 2007, the RO 
advised the Veteran that in order to obtain private treatment 
records from St. Joseph's Hospital, a special release form needed 
to be signed and asked to Veteran to inform VA if he would not be 
providing the records.  In January 2008, the Veteran submitted 
private treatment records from St. Joseph's hospital.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not part 
of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran has not 
been afforded a VA examination, with an opinion as to the 
etiology of his cardiac condition and related complications.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered an 
event, injury or disease in service" is his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only of a 
lay statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial 
error in Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the Veteran's 
claim because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (holding that 3.159(c)(4)(i) is not in conflict with 
section 5103A(d) and evidence of record "establishing that the 
Veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to section 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding 
that the Secretary's obligations under section 5103A to provide a 
claimant with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his military 
service").  There is no reasonable possibility that a medical 
opinion would aid in substantiating the appellant's claim since 
it could not provide evidence of a past event.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The first question 
that must be addressed, therefore, is whether incurrence of a 
chronic cardiac, liver, or kidney disorder or pulmonary 
hypertension is factually shown during service.  The Board 
concludes it was not.  

The service treatment records are absent complaints, findings or 
diagnoses of any cardiac, liver, kidney problems, or pulmonary 
hypertension during service.  On the February 1989 clinical 
examination as well as a post-service September 1992 National 
Guard medical examination, the Veteran's lungs and chest, heart, 
abdomen and viscera systems were evaluated as normal.  In 
addition, on the Reports of Medical History completed in 
conjunction with the February 1986 and September 1992 
examinations, the Veteran denied ever having dizziness or 
fainting spells, shortness of breath, pain or pressure in chest, 
palpitation or pounding heart, heart trouble, liver trouble, 
frequent or painful urination, kidney stone or blood in urine, 
and recurrent back pain.  Thus, there is no medical evidence that 
shows that the Veteran suffered from cardiac, liver, or kidney 
problems or from pulmonary hypertension during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  Cardiovascular disease can be service-connected on 
such a basis.  However, the first showing of congestive heart 
failure was not until 2005, more than 15 years after the 
appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  Although the Veteran reports that he 
had been informed numerous times during service and after service 
that he had an irregular heartbeat, the Veteran does not report, 
and the record does not demonstrate, continuity of post-service 
symptoms, such as palpitations, pounding in his chest, dizziness, 
feeling light-headed, fainting, shortness of breath, chest 
discomfort, weakness, or fatigue.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists and 
that the current disability was either caused by or aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the appellant was diagnosed in 2005 with 
cardiomyopathy, congestive heart failure, and atrial 
fibrillation.  The Veteran was also diagnosed with acute renal 
failure secondary to congestive heart failure and mild pulmonary 
hypertension.  

With respect to cardiomyopathy, congestive heart failure, and 
atrial fibrillation, the remaining question is whether there is 
medical evidence of a relationship between the current 
disabilities and military service; and with respect to pulmonary 
hypertension, the remaining question is whether there is medical 
evidence of a relationship between the current disabilities and 
military service or whether there is medical evidence of a 
relationship between the current disability and a service-
connected disability.  

However, no medical professional has ever related any of these 
conditions to the Veteran's military service.  In fact, the 
physician at St. Joseph's hospital assessed atrial fibrillation 
and noted that the duration was unknown.  She also noted that the 
congestive heart failure was most likely secondary to alcohol 
versus ischemia versus atrial fibrillation.  

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until a number of years 
after service.  The appellant did not begin to state he had 
experienced atrial fibrillation in service until he filed his 
claim for VA compensation in April 2006.  

In addition, no medical profession has related the Veteran's 
pulmonary hypertension to a service-connected disability.  The 
Board notes that service connection has been established for 
right great toe exostosis.  However, the Veteran does not 
contend, and the record does not demonstrate that the Veteran's 
pulmonary hypertension is related to this service-connected 
disability.  

With respect to the Veteran's kidneys, as noted above, treatment 
for a disorder cannot be considered treatment for a chronic 
disorder unless there is some indication that a chronic disorder 
exists.  In this case, the Veteran's renal failure attributed to 
cardiac disorder was noted to be acute and not chronic.  In 
addition, with respect to the Veteran's liver, the post-service 
medical records are absent any complaints of or treatment for 
liver problems.  Thus, the medical evidence fails to show that 
the Veteran currently suffers from a chronic liver or kidney 
disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence 
of competent medical evidence that a chronic liver or kidney 
disability exists and that it was caused by or aggravated by the 
Veteran's military service, the criteria for establishing service 
connection for a liver or kidney disability have not been 
established.  38 C.F.R. § 3.303. 

The Board acknowledges that the Veteran has submitted Internet 
medical articles regarding cardiac disorders and atrial 
fibrillation.  The submissions provide medical information that 
is very general in nature and that does not address the specific 
facts of the Veteran's claim before the Board.  As this generic 
medical evidence does not specifically state an opinion as to the 
relationship between the Veteran's current diagnoses and service, 
or to his service-connected right great toe exostosis, it is 
insufficient to establish the element of medical nexus evidence.  
See Sacks v. West, 11 Vet. App. 314 (1998).
  
Thus, the record is absent evidence of diagnosis of current 
chronic liver or kidney disorder; in-service incurrence of any 
chronic cardiac, liver disorder, kidney disorder, or pulmonary 
hypertension; evidence of cardiovascular disease within a year 
following service, evidence of continuity of symptomatology, 
medical evidence of a nexus between service and currently 
diagnosed cardiac disorder and pulmonary hypertension. 

Although the Veteran contends that his cardiac disorders 
including atrial fibrillation and related complications are 
related to his service, as a layman he is not competent to offer 
opinions on medical causation and, moreover, the Board may not 
accept unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Here, 
while he is certainly competent to discuss symptoms and 
continuity of symptoms, he has not done so.  In addition, the 
diagnosis of a heart condition and an opinion as to its etiology 
are complicated medical matters that typically require medical 
evidence.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for service 
connection, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a cardiac disability with 
associated complications including pulmonary hypertension, liver 
disorder, and kidney disorder is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


